United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1751
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2012 appellant filed a timely appeal from a May 8, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability for the period
September 6 to October 7, 2011 causally related to his October 21, 2010 employment injury.
FACTUAL HISTORY
On October 21, 2010 appellant, then a 45-year-old laborer, filed a traumatic injury claim,
alleging that he pulled on a rope to a garage door that day, which broke, causing him to fall on
the cement floor. He stopped work that day and returned to work on November 7, 2010. OWCP
1

5 U.S.C. § 8101 et seq.

accepted appellant’s claim for left ankle sprain, right lateral epicondylitis, right bicipital
tendinitis and a right shoulder/upper arm supraspinatus sprain.
Dr. John K. Head, a Board-certified emergency medicine physician, treated appellant for
his October 21, 2010 injury. In a report dated December 6, 2010, he released appellant to full
duty.
In a report dated September 7, 2011, Dr. Head related appellant’s medical history, which
included two prior incidents: an injury in 1988 when he was struck by a car when employed at a
Sears automobile repair shop and a 1999 injury which occurred in the course of his postal service
employment. He indicated that in 1999 appellant’s then treating physician, opined that appellant
was unable to work for one month on account of the injuries to his right wrist, elbow and
shoulder occurring due to his postal service employment. Dr. Head related that appellant had a
history of ongoing pain in his neck, back, knee and calves. Appellant contemplated a disability
retirement. He did not address appellant’s disability for work.
On September 26, 2011 appellant filed a claim for wage loss for the period September 6
to October 7, 2011.
OWCP notified appellant in an October 3, 2011 letter that additional medical evidence
was needed to substantiate his disability for the claimed period. It did not receive a response.
In a November 7, 2011 decision, OWCP denied appellant’s recurrence claim on the
grounds that he did not submit medical evidence to establish his disability for work during the
claimed period.
Appellant disagreed with the decision and on November 21, 2011 requested an oral
hearing. The hearing was held on March 5, 2012.
In a medical note dated September 12, 2011, received by OWCP on November 15, 2011,
Dr. Head related that appellant’s right wrist, right elbow and right shoulder injuries occurred at
work. He diagnosed tendinitis and stated that appellant was unable to grip, lift trash cans, sweep
or use the grabber. Therefore, he should remain off work for a period of a month.
Dr. Samy F. Bishai, a Board-certified orthopedic surgeon, reported on October 13, 2011
that appellant’s medical history included a 1988 nonfederal injury, the accepted 1999 and
October 21, 2010 injuries, as well as a separate September 5, 2011 work incident. He opined
that the October 21, 2010 and September 5, 2011 incidents exacerbated conditions referable to
the 1988 injury. Dr. Bishai also noted that a 2008 lumbar magnetic resonance imaging (MRI)
scan disclosed a disc herniation. He diagnosed appellant with a work-related aggravation of
lumbar disc herniation, cervical and lumbar sprains, cervical and lumbar disc syndrome, as well
as bilateral lower extremity radiculopathy. Dr. Bishai concluded that appellant had been unable
to work since September 5, 2011.
Dr. Gary K. Arthur, a Board-certified physician in psychiatry and neurology, submitted a
report dated November 23, 2011. He listed appellant’s nonfederal 1988 injury. Dr. Arthur
diagnosed appellant with mood disorder, generalized anxiety disorder with panic attacks, as well
as substance dependence.
2

In reports dated January 5 and February 6, 2012, Dr. Bishai presented a history of
appellant’s employment duties. He noted that appellant stopped work on September 5, 2011.
Dr. Bishai reaffirmed his diagnosis of cervical and lumbar sprain, disc conditions, as well as
radiculopathy. He stated that work activities such as lifting and bending aggravated appellant’s
back such that he had to stop work on September 5, 2011.
At the hearing, appellant testified that he returned to full duty on November 7, 2010 and
stopped work on September 6, 2011. He stated that on September 5, 2011, the pain in his right
arm and shoulder was aggravated as a result of performing work tasks such as sweeping, lifting
and grabbing. Appellant asserted that his work tasks aggravated the conditions accepted in
connection with the October 21, 2010 injury. Appellant’s representative argued that Dr. Bishai’s
February 21, 2012 report supported disability for work during the period claimed.
In a February 21, 2012 report, Dr. Bishai noted appellant’s 1988 nonfederal employment
injury and the accepted October 21, 2010 work injury. He made findings of right shoulder
diminished range of motion, as well as right elbow and wrist tenderness and diminished range of
motion, and diagnosed appellant with right shoulder supraspinatus sprain, right bicipital
tendinitis, right lateral epicondylitis, right wrist sprain and left ankle sprain. Dr. Bishai stated
that appellant would undergo further MRI scan evaluations and then return for a follow up
examination. He opined that appellant was unable to work as of September 6, 2011 and
continuing due to these conditions.
In an April 25, 2012 report, Dr. Bishai explained that appellant had missed three weeks of
work following his right shoulder, wrist, elbow and left ankle injuries of October 21, 2010.
Appellant returned to work for nine months, but his conditions worsened until he was unable to
use his arm and he had to stop working on September 5, 2011. Dr. Bishai stated that an MRI
scan performed on March 13, 2012 showed that appellant’s condition had objectively worsened
and he had developed right shoulder impingement syndrome, mild AC joint arthropathy, rotator
cuff tendinosis without tear, but with subchondral erosion of the humeral head, associated with
impingement. Dr. Bishai concluded:
“These findings indicate that [appellant] had suffered aggravation of his existing
condition of the injury that occurred on October 21, 2010 and that this
aggravation of September 5, 2011 was caused by acceleration of [appellant’s]
symptoms to a point where [he] was simply unable to return to work because he
could not use his right shoulder and arm. It also should be noted that the
aggravation of the preexisting condition was caused by the patient performing his
duties as a custodian … which includes the movements of grasping, sweeping,
lifting above his shoulder repetitively and months of this type of work has caused
this aggravation of the preexisting condition and it is indeed a permanent
aggravation of his existing injury.”
In a May 8, 2012 decision, the hearing representative denied appellant’s claim finding
that the medical evidence did not support disability commencing September 6, 2011 causally
related to the accepted October 21, 2010 injury.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 Where an employee claims a recurrence of disability due to an accepted
employment-related injury, he or she has the burden of establishing that the recurrence of
disability is causally related to the original injury.3 This burden includes the necessity of
furnishing evidence from a qualified physician who concludes, on the basis of a complete and
accurate factual and medical history, that the condition is causally related to the employment
injury.4 The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.5
ANALYSIS
In the May 8, 2012 decision, OWCP’s hearing representative found that appellant failed
to establish entitlement to wage-loss compensation for the period September 6 through
October 7, 2011. Appellant contended that his accepted condition worsened such that he was
unable to perform his work duties. The Board finds that the medical evidence of record,
however, fails to establish that he sustained a recurrence of disability due to his accepted injury.
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without a new or intervening injury.6 Appellant did not submit sufficient medical
evidence to establish that he became disabled commencing September 6, 2011 due to his
accepted injury; he testified at the hearing and to his physicians that his pain was exacerbated by
the activities required by his work duties.
Dr. Bishai’s October 13, 2011 medical report noted that appellant’s neck and back
conditions resulted from “an accident” on September 5, 2011, and that his conditions were an
aggravation of his preexisting conditions. He did not explain the nature of the incident of
September 5, 2011. Dr. Bishai’s February 21, 2012 medical report attributed the cause of
appellant’s diagnosed conditions to his continued employment duties, without further medical
2

20 C.F.R. § 10.5(x).

3

20 C.F.R. § 10.104(b); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50 ECAB 279, 382 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992). OWCP’s procedure manual provides that, after 90 days of release from
medical care (based on the physician’s statement or instruction to return PRN [as needed], or computed by the
claims examiner from the date of last examination), a claimant is responsible for submitting an attending physician’s
report which contains a description of the objective findings and supports causal relationship between the claimant’s
current condition and the previously accepted work injury. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.5(b) (September 2003).
4

See Helen K. Holt, supra note 3.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

4

rationale. In an April 25, 2012 report, Dr. Bishai explained that appellant’s conditions had
worsened, based upon MRI scans, but that the aggravation, which caused his disability, was due
to his continued performance of his work duties. The Board notes that appellant testified that
performance of tasks such as grabbing, lifting, and sweeping at work aggravated his right arm
and shoulder conditions. As the hearing representative pointed out in the May 8, 2012 decision,
appellant did not establish a recurrence of disability due to a spontaneous change, but addressed
new exposures to work factors based on his full-duty employment between November 7, 2010
and September 5, 2011. As such, the Board finds that his claim does not meet the definition of a
recurrence of disability.7
The medical evidence of record does not support a finding of a spontaneous recurrence of
disability. Following the October 21, 2010 injury, Dr. Head released appellant to full duty on
December 6, 2010. In a report dated September 7, 2011, he noted appellant’s continuing
complaints following injuries in 1988 and 1999 and related that appellant’s ongoing pain in his
neck, back, knee and calves made appellant contemplate disability retirement. Dr. Head did not
address whether appellant had sustained a spontaneous return of disability caused by the
accepted October 21, 2010 injury.
Dr. Arthur, a psychiatrist, diagnosed mood disorder, generalized anxiety disorder and
substance dependence in a report dated November 23, 2011. He noted appellant’s 1988 injury
but offered no explanation as to how the diagnoses were consequential or causally related to the
accepted employment injury of October 2010, rather than due to the other injuries.
On appeal, appellant argues that both Dr. Bishai’s medical reports and his testimony
establish his disability as causally related to his federal work duties. As noted, the medical
evidence of record suggests that his condition was aggravated by new exposures to work factors
after his return following his accepted October 21, 2010 injury.8
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability from September 6 through October 7, 2011.

7

See W.S., Docket No. 10-1103 (issued on February 22, 2011) (appellant developed lumbar and pelvic
dysfunction as a result of her work activities after she returned to duty; the Board found that her claim did not
constitute a recurrence of disability); see also Bryant F. Blackmon, 56 ECAB 752 (2005).
8

In addition, Dr. Arthur’s medical report lacks relevance to the present case because it attributed appellant’s
mental conditions solely to his 1988 nonfederal work injury.

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.9
Issued: February 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

As noted in the hearing decision, appellant may elect to file a new claim for an occupational disease accruing as
of September 6, 2011.

6

